As filed with the Securities and Exchange Commission on September 26 , 2011 Registration Statement No. 333 -174831 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SCRIPSAMERICA, INC. (Exact Name of Small Business Issuer in its Charter) Delaware 26-2598594 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 77 McCullough Drive, Suite 7 New Castle, Delaware 19720 (800) 957-7622 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Robert Schneiderman, CEO ScripsAmerica, Inc. 77 McCullough Drive, Suite 7 New Castle, Delaware 19720 (800) 957-7622 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Fox Law Offices, P.A. ebrina Senda Jensen Beach, FL 04108 (207) 766-0944 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per share (2) Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, par value $.001 $ $ $ 121.42 (3) (1) In the event of a stock split, stock dividend, or similar transaction involving the common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act. (2) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457( a ).Our common stock is not currently trading onany national exchange.Therefore,in accordance with Rule 457, the offering price of $0.20 was determined by the price shares of common stock that we sold in a Regulation S offering that closed in May 2011.The price of $0.20 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. (3) Fee previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and no offer to buy these securities is being solicited in any state where the offer or sale is not permitted. PRELIMINARY SUBJECT TO COMPLETION, DATED SEPTEMBER 26, 2011 PROSPECTUS SCRIPSAMERICA, INC. 5,229,000 shares of Common Stock This prospectus covers the offer and sale of up to 5,229,200 shares of our common stock from time to time by the selling security holders named in this prospectus.The shares of common stock covered by this prospectus are shares that are held, beneficially and of record, by the selling security holders.We are not offering any shares of common stock.The selling security holders will receive all of the net proceeds from sales of the common stock covered by this prospectus. Our common stock is presently not traded on any national market or securities exchange or in the over-the-counter market.The sales price to the public of the shares of our common stock offered by the selling security holders under this prospectus is fixed at $0.20 per share until such time as our common stock is quoted on the Over-The-Counter (OTC) Bulletin Board. Although we intend to request a registered broker-dealer to apply with the Financial Industry Regulatory Authority to have our common stock eligible for quotation on the OTC Bulletin Board, public trading of our common stock may never materialize or, even if materialized, trading may not be sustained. If our common stock is quoted on the OTC Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling security holders.To the best of our knowledge, none of the selling security holders are broker-dealers, underwriters or affiliates thereof. As of August 17, 2011 we had 52,012,680 shares of common stock issued and outstanding and 2,990,252 shares of Series A Preferred Stock issued and outstanding.The Series A Preferred Stock is convertible into shares of our common stock but issuance and/or resale of such conversion shares are not covered by this prospectus. INVESTING IN OUR COMMON STOCK IS SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE INVESTMENT.PLEASE REFER TO “RISK FACTORS” BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Our offices are located at 77 McCullough Drive, New Castle< Delaware19720.Our telephone number is (800) 957-7622.Our website can be found at www.scripsamerica.com. The Date of This Prospectus Is: , 2011 TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary Financial Data 3 Risk Factors 4 Use of Proceeds 8 Determination of Offering Price 8 Selling Shareholders 9 Plan of Distribution 14 Description of Securities to be Registered 17 Interest of Named Experts and Counsel 18 Description of Business 18 Description of Property 30 Legal Proceedings 30 Market for Common Equity and Related Stockholder Matters 30 Where You Can Find More Information 32 Financial Statements 33 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 35 Directors, Executive Officers, Promoters and Control Persons 46 Executive Compensation 50 Security Ownership of Certain Beneficial Owners and Management 51 Certain Relationships and Related Transactions 51 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 52 You should rely only on the information contained in this prospectus.We have not, and the selling security holder has not, authorized anyone to provide you with different information.If anyone provides you with different information, you should not rely on it.We are not, and the selling security holder is not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. Our business, financial condition, results of operations and prospects may have changed since that date. In this prospectus, “ScripsAmerica”, “the Company”, “we”, “us” and “our” refer to ScripsAmerica, Inc., a Delaware corporation, unless the context otherwise requires. Dealer Prospectus Delivery Obligation Until , 2011, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements, before making an investment decision . About ScripsAmerica, Inc. We are ScripsAmerica, Inc., a Delaware corporation that was formed on May 12, 2008.We are a distributor of prescription and over the counter (OTC) pharmaceuticals. We implement efficient supply chain management on behalf of our clients, from strategic sourcing to delivering niche generic pharmaceuticals to market.Positioned in the center of the pharmaceutical value chain, we receive purchase orders from pharmaceutical distributors, contract with pharmaceutical packagers and their manufacturers to process orders to the end user’s specifications, and deliver product to a wide range of customers across the health care industry. Our primary value lies in our growing portfolio of end users to whom we market our services.For end users such as hospitals and home care agencies, custom packaging such as unit of use can save staff time and cost, as well as eliminate dispensing errors at the pharmacist level.Further, we maintain a strategic relationship with the largest pharmaceutical distributor in North America, McKesson Corp.McKesson accounted for 100% of sales for the year ended December 31, 2010 and 93% of our sales for the six months ended June 30, 2011.We expect McKesson to account for a majority of our sales for the year ending December 31, 2011. Through our relationship with McKesson, we gain access to the end users of our product and services. We receive purchase orders from McKesson on a weekly basis.These orders are submitted to McKesson from various kinds of end users, primarily from hospitals, nursing homes and retail outlets.We fulfill the orders and ship the product to McKesson for further distribution to the end users.The end users pay McKesson for the product, and McKesson in turn pays us.McKesson is our most significant customer in terms of providing purchase orders; however, we view the end users as our customers because it is the end users’ needs (and not McKesson’s) that determine our product mix. In addition to purchase order fulfillment, ScripsAmerica seeks to diversify the Company’s revenue sources by securing FDA approval for and bringing to market so-called Drug Efficacy Study Implementation DESI drugs, while minimizing clinical risk, and by developing rapid melt formulations of vitamins, OTC drugs and certain generic products.We also plan to acquire pharmaceutical packagers and pharmaceutical manufacturers for a vertical expansion of our business as well. Principal Executive Offices Our principal executive offices are located at 77 McCullough Drive, New Castle, Delaware 19720.Our telephone number is (800) 957-7622 and our fax number is (215) 405-2650.Our website address is www.scripsamerica.com.The information on our website is not incorporated by reference into this prospectus and should not be relied upon with respect to this offering. Recent Developments On April 1, 2011 we closed on the sale of 2,990,252 shares of our Series A Preferred Stock to a single accredited investor for a purchase price of $1,043,000.The sale of shares was exempt under Section 4(2) of the Securities Act as an offer and sale not involving a public offering. As of the date of this prospectus, each share of Series A Preferred Stock is convertible into two shares of our common stock. The conversion ratio of the Series A Preferred Stock is subject to adjustment (as described below) The Series A Preferred Stock is paid a dividend at annual rate of 8% of the purchase price, which dividend is paid at the end of each fiscal quarter. Such dividends are cumulative. Of the seven members of our board of directors, the holder of the Series A Preferred Stock, as a single class, gets to elect one (1) director to the board and will vote with the common stockholders to four (4) directors (the common stockholders will elect, as a single class, two (2) directors).The Series A Preferred Stockholder will have approval right over certain corporate actions, namelyour liquidation or dissolution, any merger, share exchange or asset sale that results in a change of control, the payment of any dividends or the redemption of stock (except for stock dividends, change of control transaction and termination of employment or service).The Series A Preferred Stock is convertible into 5,989,680 shares of our common stock (based on a conversion price of $0.1744, which was adjusted as a result of the forward stock split (as described below).The conversion price of the Series A Preferred Stock will be adjusted for any issuances of stock by us at a price per share less than $0.1744 (subject to certain exemptions such as securities issued under an employee stock option plan or securities issued in business transactions approved by our board).The Series A Preferred Stock has priority to assets over the common stockholders in the event of a liquidation, dissolution or any merger, share exchange or consolidation in which we are not the surviving entity or there is a change in control of us).These rights of the Series A Preferred Stockholder continue until all of the shares of Series A Preferred Stock are converted into our common stock. 1 We granted the Series A Preferred Stockholder demand and piggyback registration rights.The demand registration rights will continue until the earlier of five (5) years or 180 days after we have an underwritten initial public offering of our capital stock.Additionally, we cannot grant demand registration rights to any other person without the prior written consent of the Series A Preferred Stockholder.We can grant piggyback registration rights so long as such rights are not greater than the Series A Preferred Stockholder’s piggyback registration rights.The registration rights will terminate upon the earlier of (i) the sale of the company, (ii) the date on which the Series A Preferred Stockholder can sell all of his shares under Rule 144 or another similar exemption under the Securities Act without limitation during a three-month period without registration; or (iii) the first anniversary of an underwritten initial public offering of our capital stock. In connection with the sale and issuance of the Series A Preferred Stock, our three largest common stockholders, who are our Chief Executive Officer, Chief Financial Officer and our former Executive Vice President, entered into a Right of First Refusal and Co-Sale Agreement with us and the Series A Preferred Stockholder.Under this agreement, we and the Series A Preferred Stockholder have a right of first refusal with respect to a transfer of shares of common stock by any of our current CEO and CFO and/or our former Executive Vice President.This right of first refusal does not apply to a transfer that is (i) done for estate planning purposes or (ii) a pledge of stock as security for a debt for which the large common stockholder is personally liable. On April 15, 2011, we had a forward two-for-one stock split.In addition, as a result of the forward stock split, we adjusted the conversion price of the Series A Preferred Stock to $0.1744 (reduced from $0.3488). In April 2011, we sold 5,200,000 shares of our common stock to four purchasers for an aggregate purchase price of $176,000.Each of the purchasers was a corporation formed outside of the United States with a business address located outside of the United States. This transaction was exempt from the registration provisions of the Securities Act pursuant to Regulation S as an offshore transaction with non-U.S. persons (as such term is defined in Rule 902 of Regulation S). As of September 19, 2011, the Company has received $5,200 toward the purchase price of $176,000.The Company expects to receive the remaining balance cash for these shares within the next six months. In May 2011, we sold 28,000 shares of our common stock to 56 purchasers for an aggregate purchase price of $5, 600.Each of the purchasers was a non-U.S. citizen with a residence address located outside of the United States. This transaction was exempt from the registration provisions of the Securities Act pursuant to Regulation S as an offshore transaction with non-U.S. persons (as such term is defined in Rule 902 of Regulation S). On June 4, 2011, we entered into a consulting agreement with Sarav Patel, pursuant to which Mr. Patel will assist us in developing our supply chain management business by introducing and promoting us with private sector out-patient surgery centers, hospitals and other health care facilities.Mr. Patel will set up direct access for us to present our products, make presentations, and coordinate meetings with potential end users.For his services under this agreement, we issued 100,000 shares of our common stock, valued at $10,000, which valuation was determined by our board of directors.These shares are restricted and are not covered by this prospectus.The consulting agreement with Mr. Patel is for a one year term that will renew automatically each year unless terminated by us or Mr. Patel.Mr. Patel owns and operates Marlex Pharmaceuticals. On June 6, 2011, we entered into a consulting agreement with Lincoln Associates, Inc. pursuant to which Lincoln Associates will assist us in developing our supply chain management business by introducing and promoting us with military out-patient surgery centers, military hospital and other health care facilities, including the Veterans Administration facilities, and Department of Defense (D.O.D.) health care facilities, including D.O.D.’s stock pile drug program.Lincoln Associates will set up direct access for us to present our products, make presentations, and coordinate meetings with potential end users.For their services under this agreement, we issued 50,000 shares of our common stock, valued at $5,000, which valuation was determined by our board of directors.These shares are restricted and are not covered by this prospectus.The consulting agreement with Lincoln Associates is for a one year term that will renew automatically each year unless terminated by us or Lincoln Associates. On July 21, 2011, we entered into an agreement with Curing Capital Inc. to assist us to raise up to $17,000,000 and to provide us with financial advisory services.This is a non-exclusive arrangement.Upon signing this agreement, we issued to Curing Capital 104,000 shares of our common stock.Curing Capital has agreed to hold such shares for 12 months.In addition, for any investment in us made by an investor introduced to us by Curing Capital, we will pay a cash fee at the closing of such investment.The cash fee is based on the net amount invested.Such fee will range from $81,388 for any investment of $1,000,000 or less to as much as $1,254,771 for an investment of more than $14,000,000 but less than $17,000,000, plus $79,902 for each $1,000,000 above $17 million.This letter agreement with Curing Capital has a term of 120 days and may be cancelled by either party upon 30 days’ notice. In June 2011, we added Cardinal Health, Curtis Pharmaceuticals and the United States Veterans Administration as our customers.These customers accounted for approximately 7% of our sales for the six months ended June 30, 2011. 2 SUMMARYFINANCIAL DATA The following tables summarize thefinancial data for our business. You should read this summaryfinancial data in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and ourfinancial statements and related notes, all included elsewhere in this prospectus. We derived thestatements of income data for the years ended December31, 2009 and 2010 and thebalance sheet data as of December31, 2009 and 2010, from our auditedfinancial statements included elsewhere in this prospectus.Our historical results are not necessarily indicative of the results that may be expected in the future. For the Year Ended For the Year Ended For the Six Months Ended December 31, (Audited) December 31, (Audited) June 30, (Unaudited) June 30, (Unaudited) Net Sales $ $ $ 3,416,328 $ 866,837 Gross Profit $ $ $ 938,815 $ 121,566 Total Operating Expenses $ $ ) $ 795,516 $ 6,250 Net (Loss) Income $ $ $ ) $ 67,493 Earnings Per Common Share – Basic and Diluted $ BALANCE SHEET DATA: As of December 31, 2010 (Audited) As of December 31, 2009 (Audited) As of June30, 2011 (Unaudited) Cash $ $ $ 598,761 Working Capital $ $ $ 1,079,111 Notes payable– related parties $ $ $ Total Current Liabilities $ $ $ 754,689 Stockholders’ equity $ $ $ 245,111 The Offering Shares of common stock being registered 5,229,000 shares of our common stock offered by selling security holders Total shares of common stock outstanding as of the date of this prospectus Total proceeds raised by us from the disposition of the common stock by the selling security holders or their transferees We will not receive any proceeds from the sale of shares by the selling security holders 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements. All statements other than statements of historical facts contained in this prospectus, including statements regarding our future results of operations and financial position, business strategy and plans and objectives of management for future operations, the development of the market for our products and the acceptance of our products in these markets, are forward-looking statements. The words “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar expressions are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy, short-term and long-term business operations and objectives, and financial needs. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including those described in “Risk Factors.” In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this prospectus may not occur, and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. This prospectus contains industry data and other statistical information regarding packaging, distribution and sales and marketing services for the pharmaceutical industry that we obtained from independent publications, government publications, press releases, reports by market research firms or other published independent sources. Although we believe these sources are reliable, we have not independently verified their data. RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we”, “our” or “us” refer to the Company and its subsidiary not to the selling stockholders. Risk Related to Our Company We have a limited operating history as a company and in drug development and, therefore, we may not be able to correctly estimate our future operating expenses, which could lead to cash shortfalls. We have a limited operating history from which to evaluate our business.We also plan to expand our business to include drug development, primarily bringing to market so-called DESI drugs and by developing rapid melt formulations of vitamins and OTC drugs. Our failure to successfully bring DESI drugs to market and/or rapid melt formulations would have a material adverse effect on our ability to continue operating. Accordingly, our prospects must be considered in light of the risks, expenses, and difficulties frequently encountered by companies in an early stage of development. We may not be successful in addressing such risks, and the failure to do so could have a material adverse effect on our business, operating results and financial condition. Because of this limited operating history and because of the emerging nature of our drug development programs, our historical financial data is of limited value in estimating future operating expenses and future cash flow. Our budgeted expense levels are based in part on our expectations concerning future revenues.However, our ability to generate the needed levels of revenues depends largely on our ability to be successful in our DESI drug and rapid melt drug development.Moreover, even if we successfully get FDA approval for a DESI drug or a rapid melt drug formulation, the size of any future revenues depends on the market acceptance of such drugs we develop, which is difficult to forecast accurately. Our quarterly and annual expenses are likely to increase substantially over the next several years depending upon the level of drug development activities. Our operating results in future quarters may fall below expectations. Any of these events could adversely impact our business prospects and make it more difficult to raise additional equity capital at an acceptable price per share. Disruptions in our supply chain or among other companies providing services to us could adversely affect our ability to fill purchase orders, which would have a negative impact on our financial performance. The failure of a single source in the supply chain would cause only minor delays in our ability to fill purchase orders.In the event of a supply gap, we would either procure product in the market, if available at a reasonable cost, or work with other sources to formulate the drug in question.Such fixes to the supply gap would cause delay of shipment and increase costs, both of which would have negative impact on our profitability and our results of operations. We have significant credit and sales concentration as we only have one main customer.Substantial defaults in payments by such customer, a material reduction in purchases or the loss of such customer as a customer could have a material adverse impact on ScripsAmerica’s financial condition, results of operations, and liquidity. McKesson accounted for 100% of our sales for the year ended December 31 2010, and 93% of our sales for the six months ended June 30, 2011. At present, McKesson is our most customer and they provide us access to the end users of our products and services.As a result, our sales and credit concentration is significant.In the event that McKesson experiences difficulties that would result in its default on payments due to us, a material reduction in purchase orders, or a termination of the relationship, our operations may come to a halt until we established an equivalent relationship with another large distributor or increase our sales with our other customers (Cardinal Health, Curtis Pharmaceuticals and the U.S. Veterans Administration). Development of additional distributor relationships for risk diversification purposes will be a focus for us as we expand our operations. 4 We do not have any written contracts with McKesson or other customers.This allows such customers to use other companies instead of us which may negatively impact on our sales.Because we do not have any written contracts with McKesson or with our other customers, McKesson and our other customers are free to forward requests for custom packaging from end users to other supply chain companies or to repackagers directly.If McKesson began to use competing companies instead of us, our sales would decrease significantly, Competition from horizontal and vertical markets involved in pharmaceutical distribution business may erode our profit.Our distribution arm faces competition, both in price and service, from national, regional, and local full-line, short-line, and specialty wholesalers, service merchandisers, self-warehousing chains, manufacturers engaged in direct distribution, and large payor organizations. In addition, competition exists from various other service providers and from pharmaceutical and other healthcare manufacturers (as well as other potential customers) which may from time to time decide to develop, for their own internal needs, supply management capabilities that would otherwise be provided by us. Price, quality of service, and in some cases convenience to the customer are generally the principal competitive elements in this segment. Any acquisitions of technologies, products and businesses that we may acquire to expand or complement our business may be difficult to integrate, could adversely affect our relationships with key customers, and/or could result in significant charges to earnings as well potential dilution to existing stockholders.One element of our business strategy is to identify, pursue and consummate acquisitions that either expand or complement ourbusiness.Integration of acquisitions entails a number of risks including the diversion of management’s attention to the assimilation of the operations of acquired businesses; difficulties in the integration of operations and systems; the realization of potential operating synergies; the retention of the personnel of the acquired companies; accounting, regulatory or compliance issues that could arise; challenges in retaining the customers of the combined businesses; and a potential material adverse impact on operating results.If we are not able to successfully integrate our acquisitions, we may not obtain the advantages and synergies that the acquisitions were intended to create, which may have a material adverse effect on our business, results of operations, financial condition and cash flows, our ability to develop and introduce new products and the market price of our stock. In addition, in connection with acquisitions, we could experience disruption in our business, technology and information systems, customer or employee base, including diversion of management’s attention from our continuing operations. There is also a risk that key employees of companies that we acquire or key employees necessary to successfully commercialize technologies and products that we acquire may seek employment elsewhere, including with our competitors. Furthermore, In addition, we will require additional financing in order to fund future acquisitions, which may or may not be attainable.In addition, if we acquire businesses or products, or enter into other significant transactions, we expect to experience significant charges to earnings for merger and related expenses. These costs may include substantial fees for investment bankers, attorneys, accountants and financial printing costs and severance and other closure costs associated with the elimination of duplicate or discontinued products, operations and facilities. Charges that we may incur in connection with acquisitions could adversely affect our results of operations for particular quarterly or annual periods.Finally, we may use shares of our common stock to finance some or all of the purchase price of an acquisition, which may result in a downward trend in our stock price, especially if our results of operations are negatively impacted by such acquisition(s). We could suffer reputational and financial damage in the event of product recalls.We may be held liable if any product we develop or market causes illness or injury or is found otherwise unsuitable.In addition to any reputational damage we would suffer, we cannot guarantee that our supplier’s product liability insurance would fully cover potential liabilities.However, we are named as an additional insured on the product liability insurance policies of our suppliers. In the event of litigation, any adverse judgments against us would have a material adverse effect on our financial condition, including our cash balances, and results of operations. Our ability to operate effectively could be impaired if we were to lose the services of our key personnel, or if it were unable to recruit key personnel in the future.Our near-term success will depend to a significant extent on the skills and efforts of Robert Schneiderman and Jeffrey Andrews.The Company plans to enter into employment agreements with Messrs. Schneiderman, and Andrews in the coming months.In June 2011, upon recommendation of our board of directors, Mr. Schneiderman began to receive a monthly salary of $10,000 and Mr. Andrews began to receive a monthly salary of $15,000.While the addition of these salaries will increase our general and administration expenses by approximately $300,000 annually, the Company expects to generate sufficient liquidity from operational cash flow due to continued sales growth and reduction in interest expenses.Estimated cash flow from operations will be sufficient to adsorb this incremental increase in wages provided that sales continue to grow each quarter at a minimum rate of approximately 2% to 4%, which is what we expect.Even if sales do not grow as expected, if sales are at a minimum volume level of approximately $1.9 million (about $200,000 above the Company’s 2011 quarterly sales), the Company will generate enough liquidity from operations to support the compensation agreements.Liquidity will also improve in the second half of fiscal year 2011 as the Company becomes less reliant on factoring its receivables and will incur less factoring fees, decreasing interest expense by approximately $40,000 to $50,000.For the six months ended June 30, 2011, the Company recorded an operating loss of approximately $28,000, but this loss included non cash expenses of approximately $149,000.Also included in our general and administrative expenses for the six months ended June 30, 2011 are expenses paid for salaries of approximately $82,000, for the second half of fiscal year 2011 salary expense for Messrs. Schneiderman and Andrews would be approximately $150,000 an incremental increase of approximately $68,000.Should our quarterly sales not continue to grow as expected or go below the approximately $1.9 million and the Company does not reduce factoring fees operational cash flow may not be able to support this incremental expense and other sources of funding would be required and there is no guarantee that funding can be raised.These employment agreements do not assure the services of such personnel as employees may voluntarily terminate their employment with us at any time.The loss of one or more current key employees could have a material adverse effect on our business even if replacements were hired.Our success also depends on its ability to attract and retain additional qualified employees in the future.Competition for such personnel is intense, and we will compete for qualified personnel with numerous other employers, many of whom have greater financial and other resources than the Company does.Our plans to incentivize employees to engage in a long-term relationship with the Company through awarding equity as part of overall compensation. We may not successfully manage any growth that we may experience through the potential acquisitions we are evaluating, which may result in poor results of operations and may harm our growth.Our future success will depend upon not only product development but also on the expansion of our pharmaceutical supply chain management business and the effective management of any such growth, which will place a significant strain on our management and on our administrative, operational, and financial resources.To manage any such growth, we will need to integrate into our existing new facilities, employees and operational, financial and management systems.For such integration to be done successfully, our management will need to devote its resources and time to the process.That focus may draw management’s attention from other aspects of the business, such as revenue trends, expense management and/or strategic decisions.If we are unable to manage our growth effectively, our business and results of operations would be harmed as our growth could be adversely affected by such mismanagement. 5 Risks Related to Our Industry Changes in the U.S. healthcare environment could have a material adverse impact on our results of operations.In recent years, the U.S. healthcare industry has changed significantly in an effort to reduce costs. These changes include increased use of managed care, cuts in Medicare and Medicaid reimbursement levels, consolidation of pharmaceutical and medical-surgical supply distributors, and the development of large, sophisticated purchasing groups. Some of these changes, such as adverse changes in government funding of healthcare services, legislation or regulations governing the delivery or pricing of pharmaceuticals and healthcare services or mandated benefits, may cause healthcare industry participants to reduce the amount of our products and services they purchase or the price they are willing to pay for our products and services. Changes in the healthcare industry’s or our pharmaceutical suppliers’ pricing, selling, inventory, distribution or supply policies or practices could also significantly reduce our revenues and net income.Healthcare and public policy trends indicate that the number of generic drugs will increase over the next few years as a result of the expiration of certain drug patents. While this is expected to be a positive development for us, changes in pricing of certain generic drugs could have a material adverse impact on our revenues and our results of operations. Regulation of our distribution business could impose increased costs, delay the introduction of new products, which could negatively impact our business.The healthcare industry is highly regulated. As a result, we and our suppliers and distributor are subject to various local, state and federal laws and regulations, which include the operating and security standards of the Drug Enforcement Administration (DEA), the FDA, various state boards of pharmacy, state health departments, the HHS, CMS, and other comparable agencies. The process and costs of maintaining compliance with such operating and security standards could impose increased costs, delay the introduction of new products and negatively impact our business.For example, there have been increasing efforts by various levels of government agencies, including state boards of pharmacy and comparable government agencies, to regulate the pharmaceutical distribution system in order to prevent the introduction of counterfeit, adulterated and/or mislabeled drugs into the pharmaceutical distribution system. Certain states have adopted or are considering laws and regulations that are intended to protect the integrity of the pharmaceutical distribution system, while other government agencies are currently evaluating their recommendations.In addition, the U.S. Food and Drug Administration (“FDA”) Amendments Act of 2007, which went into effect on October1, 2007, requires the FDA to establish standards and identify and validate effective technologies for the purpose of securing the pharmaceutical supply chain against counterfeit drugs. These standards may include any track-and-trace or authentication technologies, such as radio frequency identification devices and other similar technologies. These pedigree tracking laws and regulations could increase the overall regulatory burden and costs associated with our pharmaceutical distribution business, and would have a material adverse impact on our operating expenses and our results of operations. Our initial drug candidate for the DESI program may not successfully complete clinical trials required for commercialization, and as a result our business may not grow as much as we expect, which could have an adverse effect on our stock price. To obtain regulatory approvals needed for the sale of our initial drug candidate for the DESI drug program, we must submit an Abbreviated New Drug Application (ANDA) forour initial DESI drug candidate.Preparing for a DESI drug ANDA filing requires an assessment study, which entails a review of the information on the drug of choice, as it exists in the public domain, often from a period of dozens of years.We must identify any gaps in the in the available safety and efficacy data and decide what additional studies may be necessary, along with their cost and duration. If additional clinical trials need to be conducted, they will be designed to close existing gaps in the data required for ANDA submission.If we need to submit clinical trials, they tend to be lengthy and expensive. They require adequate supplies of drug substance and sufficient patient enrollment.Even if we successfully complete a clinical trial for our initial drug candidate for the DESI program, we may not receive FDA approval.In addition, since the start of the DESI drug program, approximately 65% of drug candidates have been found to be effective Changes in regulatory policy or additional regulations adopted during product development and regulatory review of information we submit could also result in delays or rejections.If we do not receive FDA approval of our initial drug candidate for the DESI drug program, our business may not grow as much as we anticipate and our stock price could therefore be negatively affected. Risks Related to Our Stock We may need to raise additional capital by sales of our common stock, which may adversely affect the market price of our common stock and your rights in us may be reduced. We expect to continue to incur product development and selling, general and administrative costs, and as well as funding for potential acquisitions.In order to satisfy our funding requirements we may consider issuing additional debt or equity securities. We are currently evaluating two acquisitions for which we would need to raise approximately $12 million to complete. If we issue equity or convertible debt securities to raise such additional funds, our existing stockholders may experience dilution, and the new equity or debt securities may have rights, preferences and privileges senior to those of our existing stockholders. If we incur additional debt, it may increase our leverage relative to our earnings or to our equity capitalization, requiring us to pay additional interest expenses and potentially lower our credit ratings. We may not be able to market such issuances on favorable terms, or at all, in which case, we may not be able to develop or enhance our products, execute our business plan, take advantage of future opportunities, or respond to competitive pressures or unanticipated customer requirements. 6 There is currently no public market for our shares and if such a market materializes, our stockholders may still not be able to resell their shares at or above the price at which they purchased their shares. There is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. We intend to apply for admission to quotation of our securities on the OTC Bulletin Board after this prospectus is declared effective by the SEC.If for any reason our common stock is not quoted on the OTC Bulletin Board or a public trading market does not otherwise develop, purchasers of the shares may have difficulty selling their common stock should they desire to do so.No market makers have committed to becoming market makers for our common stock and none may do so. State securities laws may limit secondary trading, which may restrict the states in which and conditions under which you can sell the shares offered by this prospectus. Secondary trading in common stock sold in this offering will not be possible in any state until the common stock is qualified for sale under the applicable securities laws of the state or there is confirmation that an exemption, such as listing in certain recognized securities manuals, is available for secondary trading in the state.If we fail to register or qualify, or to obtain or verify an exemption for the secondary trading of, the common stock in any particular state, the common stock could not be offered or sold to, or purchased by, a resident of that state. In the event that a significant number of states refuse to permit secondary trading in our common stock, the liquidity for the common stock could be significantly impacted thus causing you to realize a loss on your investment. Our board of directors has the power to designate a series of preferred stock without shareholder approval that could contain conversion or voting rights that adversely affect the voting power of holders of our common stock and may have an adverse effect on our stock price. Our Certificate of Incorporation provide for the authorization of 10,000,000 shares of “blank check” preferred stock.Pursuant to our Certificate of Incorporation, our Board of Directors is authorized to issue such “blank check” preferred stock with rights that are superior to the rights of stockholders of our common stock, at a purchase price then approved by our Board of Directors, which purchase price may be substantially lower than the market price of shares of our common stock, without stockholder approval. In March 2011, our Board of Directors authorized 2,990,252 shares of Series A Preferred Stock for a private placement of such shares for an aggregate purchase price of $1,043,000.Though we currently do not have any plans to issue any additional shares of preferred stock, such issuance could give the holders of such preferred stock voting control of the Company which would have a negative effect on the voting power of the holders of our common stock and may cause our stock price to decline. The sale of shares of common stock issuable upon the conversion of our outstanding shares of our Series A Preferred Stock could have a negative impact on the market price of our stock if sold.We have2,990,252 shares of Series A Preferred Stock that are convertible into 5,980,504 shares of common stock (representing approximately10.5% of the outstanding stock on a fully diluted basis).On October 1, 2011, the shares of common stock issuable upon the conversion of the Series A Preferred Stock may be sold to the public under Rule 144 (subject only to the volume limitations of Rule 144(d)).If our common stock does not trade with large enough share volume, the sales of the common stock issued upon the conversion of the Series A Preferred Stock may cause the price of our stock to drop significantly.Additionally, the holder of the Series A Preferred Stock has registration rights for the shares of common stock issuable upon the conversion of the Series A Preferred Stock.If the Series A Preferred stockholder exercises such registration rights, such stockholder could sell a large number of shares of our common stock which could cause a significant drop in our stock price. The outstanding shares of our Series A Preferred Stock are entitled to rights and privileges in regard to distribution of assets and protective provisions which may result in actions adverse to the holders of our common stock.So long as there are shares of Series A Preferred Stock outstanding, the holders of such security are entitled to an annual dividend of 8% of the original purchase price, as well as priorities to our distribution of cash and other assets.The holder of Series A Preferred Stock also has veto power over certain corporate matters, such as redeeming or repurchasing capital stock or any merger, consolidation or share exchange that would result in a change of control.The rights of the Series A Preferred Stockholder will continue until all of the shares are converted into our common stock (either voluntarily or upon an underwritten IPO in which we have gross proceeds of at least $25 million and a price per share of at least $0.872).The holder of such rights of the Series A Preferred Stock may have interests adverse to the common stockholders and the exercise of such rights may have a negative impact on the value of our common stock or the amount of cash or other assets our common stockholders may receive in connection with a distribution or merger, consolidation or share exchange. 7 Our principal shareholders have significant voting power and may take actions that may not be in the best interest of our other shareholders, who will have no influence over shareholder decisions.Robert Schneiderman, our Chief Executive Officer and a director, and Steve Urbanski, our former Executive Vice President and director, each own 19, 960,000, and together they own approximately 77% of the outstanding shares of our common stock.Messrs. Schneiderman and Urbanski have the ability to exert virtual control over all matters requiring approval of our shareholders, including the election and removal of directors and the approval of mergers or other business combinations (in each case subject to the rights of the Series A Preferred Stockholder as long as there are any such shares outstanding).This concentration of control could be disadvantageous to other shareholders whose interests are different from those of Messrs. Schneiderman and Urbanski.Although there is no voting arrangement between Messrs. Schneiderman and Urbanksi, this concentration of ownership, nonetheless, may have the effect of delaying, deferring, or preventing a change in control, impeding a merger, consolidation, takeover, or other business combination involving us, or discouraging a potential acquirer from making a tender offer, or otherwise attempting to obtain control of us or our business, even if such a transaction would benefit other shareholders. We do not intend to pay dividends for the foreseeable future except to the Series A Preferred Stockholder. We have never declared or paid any cash dividends on our common stock and do not intend to pay any cash dividends in the foreseeable future.Except for any dividends owed to the holder of our Series A Preferred Stock, we anticipate that we will retain all of our future earnings for use in the development of our business and for general corporate purposes. Any determination to pay dividends in the future will be at the discretion of our board of directors. Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize any future gains on their investments. Our common stock is expected to be considered “a penny stock” and, as a result, it may be difficult to trade a significant number of shares of our common stock. The Securities and Exchange Commission (“SEC”) has adopted regulations that generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions.When our common stock becomes eligible for quotation on the OTC markets (such as the bulletin board), we expect the market price of ourcommon stock to be less than $5.00 per share. As a result of our prior private placements and our forward stock split, wehave increased the number of shares outstanding by almost three-fold. Consequently, when our common stock becomes eligible for quotation on the OTC markets it is likely that the market price for ourcommon stock will remain less than $5.00 per share for the foreseeable future and, therefore, may be a “penny stock” according to SEC rules. This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rulesmay restrict the ability of brokers or dealers to sell ourcommon stock and may affect the ability of investors hereunder to sell their shares. In addition, because we are seeking to have ourcommon stock trade on the OTC markets, investors may find it difficult to obtain accurate quotations of the stock and may experience a lack of buyers to purchase such stock or a lack of market makers to support the stock price. USE OF PROCEEDS We will not receive any proceeds from the sale of the shares by the selling stockholders. DETERMINATION OF OFFERING PRICE Our common stock is presently not traded on any national market or securities exchange or in the over-the-counter market. As there is no existing public market for our securities, the shares offered for resale hereunder by the selling security holders must initially be offered at a fixed price. The sales price to the public of the shares of our common stock offered by the selling security holders under this prospectus is fixed at $0.20 per share until such time as our common stock is quoted on the Over-The-Counter (OTC) Bulletin Board and a public market exists for our common stock.This fixed sales price was determined by using the most recent price paid in cash that we received for our stock, which was the price in our Regulation S offering to the selling security holders as described below in the “Selling Security Holders” section. We expect that the selling security holders will offer their stock in lots of at least 100 shares at the fixed price set forth in the Amendment. It is uncertain, however, how much demand there will be for these shares prior to the commencement of the public trading market. 8 SELLING SHAREHOLDERS The following table sets forth the name of the selling shareholders, the number of shares of common stock owned, the number of shares of common stock registered by this prospectus and the number and percent of outstanding shares that the selling shareholder will own after the sale of the registered shares, assuming all of the shares are sold. The information provided in the table and discussions below has been obtained from the selling shareholder. As used in this prospectus, “selling shareholder” includes donees, pledges, transferees or other successors in interest selling shares of our common stock received from the named selling shareholder as a gift, pledge, distribution or other non-sale related transfer.Within the past three years, none of the selling security holders has held any position, office, or other material relationship with us or any of our predecessors or affiliates. Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated by the Securities and Exchange Commission under the Exchange Act. Unless otherwise noted, each person or group identified possesses sole voting and investment power with respect to the shares, subject to community property laws where applicable.As of September 19 , 2011, there were 52,012,680 shares of our common stock issued and outstanding. Beneficial Ownership of Common Stock Prior to this Offering Number of Shares to be Sold Beneficial Ownership of Common Stock after this Offering Selling Shareholder Number of Shares Percent of Class Under this Prospectus (1) Number of Shares (2) Percent of Class (3) Baypointe Investments Ltd. (4) 2.5% 0 Burnt Rock Investments Ltd. (5) 2.5% 0 Blue Shade Inc. (6) 2.5% 0 Harvest Enterprises Limited (7) 2.5% 0 9 Beneficial Ownership of Common Stock Prior to this Offering Number of Shares to be Sold Beneficial Ownership of Common Stock after this Offering Selling Shareholder Number of Shares Percent of Class Under this Prospectus (1) Number of Shares (2) Percent of Class (3) Zahid Abdullatif Apt. 33 7030 Ch. De La Cote-Saint Luc Montreal, Quebec H4V 1J3 Canada * 0 Marc Aboaf 21 Har Rotem Street 44539 Kear Saba Israel * 0 Claude N. Allard 2 Willow Cresc Orangeville, Ontario L9V 1A5 Canada * 0 Lori Dawn Allard 2 Willow Crescent Orangeville, Ontario L9V 1A5 Canada * 0 Arnel Asube 30 Halldorson Avenue Aurora, Ontario L4G 7Z1 Canada * 0 Rachelle Bat-Amy 55 Russell Avenue Ottawa, Ontario K1N TW9 Canada * 0 Karen Bell 1614 Avonmore Square Pickering, Ontario Canada L1V 7H4 * 0 Charles Benedek 5659 Av Jellico Cote Saint-Luc, Quebec H4W 1Z5 Canada * 0 Naomi Berkowitz 5755 Leger Cote-Saint-Luc, Quebec H4W 2E8 Canada * 0 Robert Biancolin 77 Castlewood Road Toronto, Ontario M5N 2L3 Canada * 0 Iola Biancolin 77 Castlewood Road Toronto, Ontario M5N 2L3 Canada * 0 Layla Biancolin Apt. 804 135 George St. South, Toronto, Ontario M5A 4E8 Canada * 0 10 Beneficial Ownership of Common Stock Prior to this Offering Number of Shares to be Sold Beneficial Ownership of Common Stock after this Offering Selling Shareholder Number of Shares Percent of Class Under this Prospectus (1) Number of Shares (2) Percent of Class (3) Maurice Biancolin Apt. 804 135 George St. South, Toronto, Ontario M5A 4E8 Canada * 0 Dimitrios Catsiliras 241 Westwood Avenue Toronto, Ontario M4J 2H3 Canada * 0 Morris Chaikelson 4950 Ponsard Avenue Montreal, Quebec H4W 2A5 Canada * 0 Roberto Ciancibello 50 Old Mill Road, GLA-6, Oakville, Ontario, L6J 7W1 Canada * 0 Louise Clement 2293 Avenue D'Oxford Montreal, Quebec H4A 2X7 Canada * 0 Leonard Cohen Apt. 29 7030 Ch. De La Cote-Saint-Luc Montreal, Quebec H4V 1J3 Canada * 0 Rosario Cojuangco 30 Halldorson Avenue Aurora, Ontario L4G 7Z1 Canada * 0 Lucinda Daly 900 - 150 Ferrand Drive Toronto, Ontario M3C 3E5 Canada * 0 Avraham Einhoren 750 Bay Street Toronto, Ontario M5G 1N6 Canada * 0 Oher Einhoren 6 Joe Amar Street Kefar-Saba, Israel * 0 Menahem Einhoren Am Bergfried 1 Langen Germany 63225 * 0 Naama Einhoren 750 Bay Street Toronto, Ontario M5G 1N6 Canada * 0 Robert Gold 900 - 150 Ferrand Drive Toronto, Ontario M3C 3E5 Canada * 0 Alpha Huynh 4118 Sunset Valley Court Mississauga, Ontario L4W 3L5 Canada * 0 Linh Tu Huynh 4118 Sunset Valley Court Mississauga, Ontario L4W 3L5 Canada * 0 11 Beneficial Ownership of Common Stock Prior to this Offering Number of Shares to be Sold Beneficial Ownership of Common Stock after this Offering Selling Shareholder Number of Shares Percent of Class Under this Prospectus (1) Number of Shares (2) Percent of Class (3) Mai Huynh 4118 Sunset Valley Court Mississauga, Ontario L4W 3L5 Canada * 0 Sinh Huynh 4118 Sunset Valley Court Mississauga, Ontario L4W 3L5 Canada * 0 Van Tu Huynh 4118 Sunset Valley Court Mississauga, Ontario L4W 3L5 Canada * 0 Xuan Thi Huynh 4118 Sunset Valley Court Mississauga, Ontario L4W 3L5 Canada * 0 Yome Huynh 4118 Sunset Valley Court Mississauga, Ontario L4W 3L5 Canada * 0 Gerald Issenman 225 Stanstead Avenue Montreal, Quebec H3R 1X4 Canada * 0 Elisa Maguolo Via Chiarin 101b Campalto, Venezia Italy * 0 Shari McMaster 601 - 130 Bloor Street West Toronto, Ontario M5S 1N5 Canada * 0 Jodi Parnass 32 Stephenson Dollard des Ormeaux, Quebec H9A 2V9 Canada * 0 Paul Rubin 402-3495 Du Musee Montreal, Quebec H3G 2C8 Canada * 0 Binh Quach 1568 Princelea Place Mississauga, Ontario L5M 3P2 Canada * 0 Cuc Quach 1568 Princelea Place Mississauga, Ontario L5M 3P2 Canada * 0 Pat Rubin 402-3495 Du Musee Montreal, Quebec H3G 2C8 Canada * 0 12 Beneficial Ownership of Common Stock Prior to this Offering Number of Shares to be Sold Beneficial Ownership of Common Stock after this Offering Selling Shareholder Number of Shares Percent of Class Under this Prospectus (1) Number of Shares (2) Percent of Class (3) Stephen Smith 755 Leger Cote-Saint-Luc, Quebec H4W 2E8 Canada * 0 Cheryl Stoyanovski 1673 Pepperwood Gate Pickering, Ontario L1X 2G1 Canada * 0 Tom Stoyanovski 1673 Pepperwood Gate Pickering, Ontario L1X 2G1 Canada * 0 Jeff Suissa 32 Stephenson Dollard des Ormeaux, Quebec H9A 2V9 Canada * 0 Chu Thai 4118 Sunset Valley Court Mississauga, Ontario L4W 3L5 Canada * 0 Andrew Thomas 2559 Burnford Trail Mississauga, Ontario L5M 5E3 Canada * 0 Paul Thomas 24 Wellesley St. W. Suite 2110 Toronto, Ontario M4Y 2X6 Canada * 0 Ronald Thomas 350 Doon Valley Drive Unit 7B Kitchener, Ontario L5M 3P2 Canada * 0 Shirley Thomas 350 Doon Valley Drive Unit 7B Kitchener, Ontario L5M 3P2 Canada * 0 Shizuka Thomas 2559 Burnford Trail Mississauga, Ontario L5M 5E3 Canada * 0 Sherri Trager 225 Stanstead Avenue Montreal, Quebec H3R 1X4 Canada * 0 Lorne Wolf 2567 Bedford Montreal, Quebec H35 1E8 Canada * 0 13 Beneficial Ownership of Common Stock Prior to this Offering Number of Shares to be Sold Beneficial Ownership of Common Stock after this Offering Selling Shareholder Number of Shares Percent of Class Under this Prospectus (1) Number of Shares (2) Percent of Class (3) Gayle Wolf 2567 Bedford Montreal, Quebec H35 1E8 Canada * 0 Paul Zammit 601 - 130 Bloor Street West Toronto, Ontario M5S 1N5 Canada * 0 Peggy Zammit 601 - 130 Bloor Street West Toronto, Ontario M5S 1N5 Canada * 0 Rosana Zammit 33 Rosehill Avenue Apt. 2908 Toronto, Ontario M4T 1G4 * 0 Sondra Zammit 5795 Yonge Street Apt. 1108 Toronto, Ontario M2m 4J3 Canada * 0 Robert Zirbi 55 Russell Avenue Ottawa, Ontario K1N TW9 Canada * 0 *Less than one percent (1%) The number of shares set forth in the table represents an estimate of the number of common shares to be offered by the selling shareholder. We have assumed the sale of all of the common shares offered under this prospectus will be sold. However, as the selling shareholder can offer all, some or none of its common stock, no definitive estimate can be given as to the number of shares that the selling shareholder will offer or sell under this prospectus. These numbers assume the selling shareholder sells all of its shares after the completion of the offering. Based on 52,012,680 shares of common stock outstanding after the completion of the offering. Chang Yong You, the owner of Baypointe Investments Ltd., has the power to vote and dispose of the Company’s securities held by Baypointe Investments Ltd.Baypointe Investments Ltd. has a business address at P.O. Box CR 56766, Suite 1252, #33 Harbour Bay Plaza, East Bay Street, Nassau, Bahamas Young Hae Shin, the owner of Burnt Rock Investments Ltd., has the power to vote and dispose of the Company’s securities held by Burnt Rock Investments Ltd.Burnt Rock Investments Ltd. has a business address at PO Box AP 59205, Suite 321, Norfork House, Frederick Street, Nassau Bahamas. Wilfred Gatambia Kamau, the owner of Blue Shade Inc., has the power to vote and dispose of the Company’s securities held by Blue Shade Inc.Blue Shade Inc. has a business address at PO Box 14, Clarkes Estate, Cades Bay, Nevis, West Indies. Hyo Ki Lim, the owner and Chief Executive Officer of Harvest Enterprises Limited, has the power to vote and dispose of the Company’s securities held by Harvest Enterprises Limited.Harvest Investments Ltd. has a business address at PO Box 14, Clarkes Estate, Cades Bay, Nevis, West Indies. PLAN OF DISTRIBUTION As of the date of this prospectus, there is no market for our securities.After the date of this prospectus, we expect to have an application filed with the Financial Industry Regulatory Authority for our common stock to be eligible for trading on the OTC Bulletin Board. Until our common stock becomes eligible for trading on the OTC Bulletin Board, the selling shareholders will be offering our shares of common stock at a fixed price of $0.20 per share of common stock.After our common stock becomes eligible for trading on the OTC Bulletin Board, the selling shareholders may, from time to time, sell all or a portion of the shares of common stock on OTC Bulletin Board or any market upon which the shares of common stock may be listed or quoted, in privately negotiated transactions or otherwise. After our common stock becomes eligible for trading on the OTC Bulletin Board, such sales may be at fixed prices prevailing at the time of sale, at prices related to the market prices or at negotiated prices. 14 After our common stock becomes eligible for trading on the OTC Bulletin Board, the shares of common stock being offered for resale by this prospectus may be sold by the selling shareholders by one or more of the following methods: ● ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; ● block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker-dealer as principal and resale by the broker-dealer for its account; ● an exchange distribution in accordance with the rules of the applicable market or exchange; ● privately negotiated transactions; ● settlement of short sales entered into after the effective date of the registration statement of which this prospectus is a part; ● broker-dealers may agree with the selling shareholders to sell a specified number of shares at a stipulated price per share; ● through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; ● a combination of any of these methods of sale. The selling shareholders may also sell shares under Rule 144 under the Securities Act, if available, rather than under this prospectus. Broker-dealers engaged by the selling shareholders may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling shareholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated, but, except as set forth in a supplement to this prospectus, in the case of an agency transaction not in excess of a customary brokerage commission in compliance with FINRA/NASD Rule 2440 in the FINRA Manual; and in the case of a principal transaction a markup or markdown in compliance with FINRA/NASD IM-2440.Before our common stock becomes eligible for trading on the OTC Bulletin Board, broker-dealers may agree with a selling shareholder to sell a specified number of the shares of common stock at a price per share of $0. 20.After our common stock becomes eligible for trading on the OTC Bulletin Board, broker-dealers may agree with a selling shareholder to sell a specified number of the shares of common stock at a stipulated price per share. In connection with the sale of shares, the selling shareholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the shares in the course of hedging the positions they assume. The selling shareholders may also sell shares short and deliver these shares to close out their short positions, or loan or pledge shares to broker-dealers that in turn may sell these shares. The selling shareholders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to that broker-dealer or other financial institution of shares offered by this prospectus, which shares that broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect that transaction). We will be paying certain fees and expenses incurred by us incident to the registration of the shares. We will keep this prospectus effective until the earlier of (i)the date on which the shares may be resold by the selling shareholders without registration and without regard to any volume limitations by reason of Rule 144 under the Securities Act or any other rule of similar effect or (ii)all of the shares have been sold pursuant to this prospectus or Rule 144 under the Securities Act or any other rule of similar effect. The shares will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws.In addition, in certain states, the shares may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. 15 Under applicable rules and regulations under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), any person engaged in the distribution of the shares may not simultaneously engage in market making activities with respect to the common stock for the applicable restricted period, as defined in Regulation M, prior to the commencement of the distribution.In addition, the selling shareholders will be subject to applicable provisions of the Exchange Act and the rules and regulations there under, including Regulation M, which may limit the timing of purchases and sales of the shares by the selling shareholders or any other person.We will make copies of this prospectus available to the selling shareholders and have informed them of the need to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale or provide adequate notice of this prospectus (in each case in compliance with Rule 172 under the Securities Act). Blue Sky Restrictions on Resale When a selling shareholder wants to sell shares of common stock under this registration statement, the selling shareholders will also need to comply with state securities laws, also known as "Blue Sky laws," with regard to secondary sales.All states offer a variety of exemption from registration for secondary sales.Many states, for example, have an exemption for secondary trading of securities registered under Section 12(g) of the Securities Exchange Act of 1934 or for securities of issuers that publish continuous disclosure of financial and non-financial information in a recognized securities manual, such as Standard & Poor's. The broker for a selling shareholder will be able to advise a selling shareholder which states our shares of common stock is exempt from registration with that state for secondary sales. Any person who purchases shares of common stock from a selling shareholder under this registration statement who then wants to sell such shares will also have to comply with Blue Sky laws regarding secondary sales.When the registration statement becomes effective, and a selling shareholder indicates in which state(s) he desires to sell his shares, we will be able to identify whether it will need to register or will rely on an exemption there from. Penny Stock Regulations The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: ● That a broker or dealer approve a person’s account for transactions in penny stocks; and ● That the broker or dealer receives from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: ● Obtain financial information and investment experience objectives of the person; and ● Make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Securities and Exchange Commission relating to the penny stock market, which, in highlight form: ● Sets forth the basis on which the broker or dealer made the suitability determination; and ● Specifies that the broker or dealer received a signed, written agreement. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. 16 DESCRIPTION OF SECURITIES TO BE REGISTERED Under our Certificate of Incorporation, as amended, we are authorized to issue up to 150,000,000 shares of Common Stock, and 10,000,000 shares of Preferred Stock.As of September 19 , 2011 there were 52,012,680 shares of common stock issued and outstanding and 2,990,252 shares of Series A Preferred Stock issued and outstanding.The Series A Preferred Stock is convertible into shares of our common stock but issuance and/or resale of such conversion shares are not covered by this prospectus Common Stock The holders of Common Stock are entitled to one vote for each share of such stock held of record by them.The holders of record of the shares of common stock, exclusively and as a separate class, shall be entitled to elect two (2) of our directors, who may only be removed by the affirmative vote of the holders of the shares of common stock.Although the holder of the Series A Preferred Stock has the right to elect one (1) of our director, the holders of record of the shares of Common Stock and of any other class or series of voting stock (including the Series A Preferred Stock), exclusively and voting together as a single class, are entitled to elect the balance of the total number of our directors (subject to the rights of any additional series of Preferred Stock that may be established from time to time). There is no cumulative voting for common or preferred stock. If the Series A Preferred Stockholder is entitled to vote on an amendment to our certificate of incorporation, as either a separate class or together with any other outstanding series of preferred stock, then the holders of the common stock are not entitled to vote on such amendment to our certificate of incorporation to the extent that the amendment relates solely to the terms of the Series A Preferred Stock or any other outstanding series of preferred stock Subject to the preferences of the outstanding shares of Series A Preferred Stock, the holders of Common Stock are entitled to receive dividends when, as and if declared by the Board of Directors out of funds legally available therefore, subject to the prior rights of the holders of outstanding shares of Preferred Stock.Upon our liquidation or dissolution, and Subject to the preferences of the outstanding shares of Series A Preferred Stock, holders of Common Stock are entitled to receive all assets available for distribution to security holders, after payment of creditors and preferential liquidation distributions to preferred security holders, if any exist at the time of such liquidation.The Common Stock has no preemptive or other subscription rights or redemption or sinking fund provisions with respect to such shares. Series A Preferred Stock The Series A Preferred Stockholders get to vote o n any matter presented to our stockholders for their action or consideration at any meeting of our stockholders (or by written consent of stockholders in lieu of meeting).The Series A Preferred Stockholder is entitled to cast the number of votes equal.to the number of whole shares of common stock into which the shares of Series A Preferred Stock held by such holder are convertible as of the record date for determining stockholders entitled to vote on such matter.Currently the Series A Preferred Stock is convertible into 5,989,680 shares of our common stock, which would be the number of votes the Series A Preferred
